Filed 6/13/13 In re D.J. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re D.J., a Person Coming Under the                                B242917
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK92457)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MICHELE B.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Rudolph A.
Diaz, Judge. Affirmed with directions.
         Karen B. Stalter, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
Tracey Dodds, Deputy County Counsel for Plaintiff and Respondent.
       M.B., the mother of D.J., appeals from a Welfare and Institutions Code sections
300 and 361 dependency orders. The mother contends there was noncompliance with the
Indian Child Welfare Act and related California provisions. The Department of Children
and Family Services agrees. We agree likewise. (In re Marinna J. (2001) 90
Cal.App.4th 731, 736-740; In re Desiree F. (2000) 83 Cal.App.4th 460, 471-472.) Upon
remittitur issuance, the juvenile court is to comply with the with the federal Indian Child
Welfare Act requirements and related state provisions. We need not reverse the
dispositional order. (In re Veronica G. (2007) 157 Cal.App.4th 179, 187; In re Brooke C.
(2005) 127 Cal.App.4th 377, 385.). We leave the issue of what to do if a tribe asserts
jurisdiction over the child in the good hands of the juvenile court.
       The orders under review are affirmed and the cause is remanded for compliance
with the federal Indian Child Welfare Act requirements
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:




       KRIEGLER, J.



       O’NEILL, J.*




*
      Judge of the Ventura County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                              2